NUMBER 13-08-00615-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE TRACEY W. MURPHY AND MATTHEW D. WHITMIRE



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relators, Tracey W. Murphy and Matthew D. Whitmire, filed a pro se petition for writ
of mandamus in the above cause on November 3, 2008, seeking to compel the District
Clerk of Karnes County to file their pleadings. 
	We do not have jurisdiction to grant the requested relief.  This Court does not have
mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is
necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon
2004); In re Washington, 7 S.W.3d 181, 182 (Tex. App.-Houston [1st Dist.] 1999, orig.
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.-San Antonio 1998, orig.
proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1
(Tex. App.-Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam) (mem. op). 
Moreover, we do not have mandamus jurisdiction over cases that do not arise from our
court of appeals district.  Karnes County is in the Fourth Court of Appeals District rather
than the Thirteenth Court of Appeals District.  See Tex. Gov't Code Ann. § 22.201 (e), (n)
(Vernon 2004).
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that we lack jurisdiction to consider this matter.  Accordingly, the petition
for writ of mandamus is DISMISSED for want of jurisdiction.  See Tex. R. App. P. 52.8(a).	

								PER CURIAM


Memorandum Opinion delivered and filed
this 7th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).